                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


CHARLES T. HERVEY,                               )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:16-CV-1276 CAS-NCC
                                                 )
RICH JENNINGS,1                                  )
                                                 )
               Respondent.                       )

                                             ORDER

       This matter is before the Court on state prisoner Charles T. Hervey’s action pursuant to 28

U.S.C. § 2254. This case was referred to United States Magistrate Judge Noelle C. Collins for report

and recommendation on all dispositive matters and for final disposition on all non-dispositive

matters, pursuant to 28 U.S.C. § 636(b).

       On June 25, 2019, Judge Collins filed a Report and Recommendation of United States

Magistrate Judge which recommended that Hervey’s petition for writ of habeas corpus be denied.

No objections were filed to the Magistrate Judge’s Report and Recommendation within the time

permitted.

       After careful review of the record, the Court concurs in the recommendation of the

Magistrate Judge.




       1
          Petitioner is currently incarcerated at Potosi Correctional Center in Mineral Point,
Missouri. See Doc. 13. Rich Jennings is the Warden and proper party respondent. See 28 U.S.C.
§ 2254, Rule 2(a).
       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of United States

Magistrate Judge is sustained, adopted and incorporated herein. [Doc. 17]

       IT IS FURTHER ORDERED that Charles T. Hervey’s Petition for Writ of Habeas Corpus

pursuant to Title 28 U.S.C. § 2254 is DENIED. [Doc. 1]

       IT IS FURTHER ORDERED that this matter is DISMISSED, with no further action to

take place herein.

       IT IS FURTHER ORDERED that the Clerk of the Court shall amend the caption of this

case to read as follows, and amend the short caption accordingly:

       Charles T. Hervey v. Rich Jennings, No. 4:16-CV-1276 CAS-NCC.

       An appropriate judgment will accompany this Order.




                                                    __________________________________
                                                    CHARLES A. SHAW
                                                    UNITED STATES DISTRICT JUDGE


Dated this 30th day of July, 2019.




                                                2
